Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 1 of 10




                    UNITED STATES DISTRICT COURT               ^
                      NORTHERN DISTRICT OF OKLAHOMA as'^oisTRICT com
                                                            19CV           436CVE-JFJ
   Plaintiff(s)                                     Case Number:_
           Jay Ainsworth
         9159 E.38th St
         Tulsa, OK 74145


   Defendant(s)
         Diversified Consultants, Inc.



      A. Parties
             1) Jav Ainsworth. is a citizen of Oklahoma
                  (plaintifO         (state)
                  Who previously resides at 9159 E.38th St. Tulsa. OK. 74145
                                             (mailing address if different from residence)

             2) Defendant Diversified Consultants. Inc. is a citizen of Jacksonville. FL
                  (firstdefendant)                  (city/state)
                  And is employed as
                                             (position and title if any)
      B. Jurisdiction
             1)    Northern District of Oklahoma

      C. Nature of Case
             1) Briefly state the background of your case:
                Diversified Consultants, Inc. in error insist that I owe ATT $1,033.62.

                                       COMPLAINT


  ATI's billing departmentclaims that Iowe them $486.12 (account#352121217) for unreturned
  equipment and $547.50(account#250235195) for earlytermination. Their own IT department
  clcilms that Idon'towe either ofthese charges. However, whenever Iasked to have a 3 way
  conversation between the two departments &myself.




                                                                                             , th{
Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 2 of 10




                     UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OKLAHOMA




   Plaintiff(s)                                        Case Number:.
          Jay Ainsworth
           9159 E.38th St
          Tulsa. OK 74145


   Defendant(s)
         Diversified Consultants, Inc.


                                        COMPLAINT continued

  I was told that the billing department was unable to speak to their own IT department while I was
  still on the phone. However, they could transfer me over to their ITdepartment & I could speak
  to them just not while they were still on the phone. The IT department told me that they could
  see where ATT had sent someone out due to a problem I was having. He went on to say that it
  was determined that the problem was due to water getting in the lines and that I had cancelled
  services. Then he said that an individual with DirectTV had come out a couple of days later and
  fixed the problem. Which led to services being turned on April 24,2017 but the actual problem
  was unable to be fixed and services were cancelled again May 16, 2017. He could also see that
  instead of returning the equipment it had been used to provide me with the new services. When
  I told the billing department what the ITdepartment had told me. They said that the equipment
  was not compatible and therefore I had to have had been using additional equipment.
          Then July 13,20171 received a bill for the account #18275419 from DirectTV / ATT. The
   bill was for the period 6/19/17 to 7/12/17 in the amount of $0. They came up with this figure by
   taking a previous balance of $244.19 less the $244.19 for returned equipment (exhibit A). When
   I received this invoice I contacted ATT's billing department and informed them that I had
   returned all the equipment. I was told that they would correct their mistake.
           Later I received a letter dated 2/7/2018 for account #250235195 from Diversified
  Consultants, Inc. a debt collector stating that I owed ATT $547.50 (exhibit B). ATT /DirectTV
   had changed the account #18275419 to account #250235195.1 called Diversified and informed
  them that a mistake had been made & was told that I would have to talk to ATT. When I called
  ATT they refused to correct their mistake claimingthe charges were for early termination.
   Diversified Consultants, Inc. sent me another letter dated 7/9/19, account #250235195 for
  $547.50 (exhibit C). I wrote Diversified &told them not to send me anymore letters unless they
  could provide me proof that the debt was vaiid (exhibit D). They sent me two verification letters.
  The letter dated 7/26/2019 for account #235250195 said that I owed ATT $547.50 (exhibit E).
Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 3 of 10




                   UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OKLAHOMA




   Plalntiff(s)                                       Case Number:
           Jay Ainsworth
           9159 E.38th St
           Tulsa, OK 74145


   Defendant(s)
         Diversified Consultants, Inc.




                                     COMPLAINT continued
           The other letter dated 7/29/2019 for account #352121217 said that I owed ATT $486.12
  after an adjustment for $165 that was made 9/19/2018 (exhibit F). When I called ATT about the
  letters they Informed me that the letter for $486.12 was for unreturned equipment and the letter
  for $547.50 was for early termination.
            I informed ATT that since they were unable to prevent water from getting Into the lines
  preventing me from getting a clear picture on my TV. That I didn't break this contract but that
  they had actually broken It. Therefore, I couldn't be expected to pay an early termination fee. I
  also pointed out that (exhibit A) showed that I had returned all equipment except for the gateway
  (router & modem) but that none of the equipment was actually returned until services were
  ended In 2018.




   Date:


                                                                     Jay Ainsworth
                                                                     (Plaintiff)
                                                                     Ainsworth32@hotmail.com
                                                                     (918) 622-4745
    Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 4 of 10


^        DIRECTV                                                                                                                                 BILLING STATEMEN1
                                                                                                                                                                PAGE 1 OF 4
    Account#: 18275419                                                                                                                            Statement Date: 07/13/17
    Statement for: JAY AINSWORTH                                                                                                        Billing Period: 06/19/17 to 07/12/17
    9159 E38TH ST
    TULSA, OK 74145-3433                                                                                        YOUR ACCOUNT IS DiSCONNECTEL


                        WHAT DO            OWE AND WHEN?                                                       WHAT IS MY ACCOUNT OVERV EW?
                                                                                            Previous Baiance                                                              $244.19
                                                                                            Payments Received Since Last Bill                                                     0.00
                                                            NO PAYMENT
                                                                                            Balance                                                                         244.19
               TOTAL DUE:                                              DUE
                                                                                            New Charges:
                                                                                             Other Charges, Adjustments & Taxes                                            -244.19
                                                                                                    Total New Charges                                                      •244.19
                                                                                            TOTAL AMOUNT DUE                                                                    $0,00




                                                                                                                      WHAT DO I NEED TO KNOW?

                                                                                                •      If you haven't returned your leased equipment, an Equipment
                                                                                                       Non-Return Fee may be reflected on this bill.
                                                                                                •      Pay Per View service charges may be added to your account
                                                                                                       after your equipment is returned.
                                                                                                •      Get answers with live chat. From directv.com/contact look for
                                                                                                       chat icon to start a conversation and get answers fast!



                                                                                                For additional information, see page 2.


I HOW DO I PAY'
                             r""""! It's easy to pay online at               Bymail—send               m Callus at •,koo.53i 5000                    By mobile, text;      v to
                            .1—rimiL                       f.iiir.iv         reoHM.-mco below            and say, r'avifiy bill"                     "Textmsg rates may apply
                                                                                                         Transaction fee mayapply


                                             PLEASE FOLD ALONG PERFORATION. DEmCH AND RETURN THIS PORTIONWITH YOUR PAYMENT




                                                                   ACCOUNT NUMBER;        PAYMENT DUE:                              TOTAL DUE:            PAYMENT AMOUNT:
         DIRECTV                                                        18275419                     None                             $0.00                No action required

    n   Note my change ofbilling address onreverse side.
        DO NOT WRITE OTHER COMMENTS ON THIS FORM.




        AS 01     064270 90951          B 279 A

        JAY AINSWORTH
        9159 E38TH ST
        TULSA, OK 74145-3433


           .|||h|II||II||I.|I.I.||,.III||IIi.|,I.|„||„.I,|.|,I|I|,


                         DDD0DD0DDDD00DD0Dlfi27SmT                                   2   DD2fi ODDDOODD                      OODDDDOD            D
 Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 5 of 10
    DIRECTV
                                                                                                                 PAGE 3 OF 4



Account #: 18275419                                                IT'S NOT TOO LATE
Statement for: JAY AINSWORTH

                                                                                       Stay with the best
ACCOUNT ACTIVITY
Billing Period: 06/19/17 to 07/12/17                                  J/               in entertainment!
                                                                                       Simply call
                                                                          I .A''      1-888-550-1562
Previous Balance                                  $244.19
Payment                                              0.00
                                                                                       to come back today,
                                        BALANCE    244.19


  1. Non Return Fee - Genie Mini adjusted on                        it's voor TV., lake it witi
     06/19                                                   Watch your live and recorded shows, anywhere,
  2. Non Return Fee - Genie Mini adjusted on                    anytinne, on your devices—at no extra cost.*
     06/19
  3. Non Return Fee - Genie adjusted on 06/19     -135.00
Taxes
  4. Sales Tax                                     -19.19
                                       SUBTOTAL   -244.19
Total New Charges                                 -244.19

TOTAL AMOUNT!^                                    $0.00




                                                                Download the DIRECTV App today!                          "/j
                                                                        directv.com/download
                                                                                                   'utiW l¥Af:|ulPt3iW




                                                               Equipment N

                                                            If your account balance includes any
                                                            DIRECTV non-returned equipment charges,
                                                            you must return your                _____________
                                                            equipment as soon as                ||mmQQ||||
                                                            passible to receive credit.


                                                            Ifyou have not received
                                                            a kit, please call us at
                                                            1.800.531.5000.



                                                                              NEED TO CONTACT US?
                                                                                                                               1
                                                            Customer service Is available 24 hours a day, 7 days a week:
                                                            i> Online; dlrectv.com

                                                            ^ Phone: 1.800.531.5000
      Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 6 of 10

                 PO BOX 1391
                 SOUTHGATE, Ml 48195-0391                                                                                OIVERSIFIEO
                                                                                                                         CONSULTANTS, INC



                                                                                                                        02/07/18
                                                                                                       Creditor: AT&T
                                                                                                       Account Number: 250235195
                                                                                                       Agency Reference Number: 63107720
                  II.HII.I,.11.1.,I,.|iill|,ll.ll.il.,|l,I,                                            Current Balance: $547.50
                 Jay Ainsworth
                 9159 E 38th St
                 Tulsa, OK 74145-3433




This notice is to inform you thatyour account with AT&T has been referred to ouroffice for collections.
Unless you notify this office within 30 days after receiving this notice thatyou dispute the validity of this debt, or any portion thereof, this office will assume
this debt is valid. If you notify this office in writing within 30daysfrom receiving this notice thatyou dispute the validity ofthis debt, orany portion thereof, thi:
office will obtain verification ofthedebtorobtain a copy ofa judgment and mail you a copy ofsuch judgment or verification. If you request ofthis office in
writing within 30days after receiving this notice, this office will provide you with the name and address oftheoriginal creditor, if different from the current
creditor.

 Calls to or from this company maybe monitored or recorded.
This is an attempt to collect a debt. Any information obtained will be usedfor thatpurpose. This communication is from a debtcollector.
Sincerely,
 Diversified Consultants, Inc.
 PO 80x551268
 Jacksonville, FL 32255-1268
866-872-8843




             Toll Free: 866-872-8843                           Hours of Operation:                                                           Pay Your Bill Online at:
                                                               Monday - Thursday:        8 AM - 11 PM EST                                    wvvw.dcicollect.com
                                                               Friday:                   8 AM- 10 PM EST
                                                               Saturday:                 9 AM - 4 PM EST


 DCI\00108\237346209008                                                                                                                                  _16557\0015183\0
                                                                    Detach and Return with Payment
                                                                                                                                                                         01
To pay by credit card, please complete the information below:
                                                                                                              Amount Due: $547.50
Check One:                •   VISA       •   MasterCard        •   AMEX      •   Check
Card Number:
                 ••••••••••••••••                                                                             Amount Submitted:
Expiration Dater ••••     CCV#r •••                             ^3*""
Signature of Cardholder:                                                                                      $
Cardholder Name:
Cardholder Billing Address:

                                                                                                     .|i|.i,iiili|.iiii|i..i.i||!.i|i|.||ii|.||.|...|.ii|.||.iii||i|.i
Creditor: AT&T                                                                                       DIVERSIFIED CONSULTANTS, INC.
Account Number: 250235195                                                                            PO BOX 551268
Agency Reference Number:63107720                                                                     JACKSONVILLE, FL 32255-1268
Current Balance: $547.50




866-872-8843
     Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 7 of 10

                 PO BOX 1391
                 SOUTHGATE, Mi 48195-0391                              .t) \y<                                           DIVERSIFIED
                                                                                                                         CONSULTANTS, INC



                                                                                                                         07/09/19

                                                                                                        Creditor: AT&T
                                                                                                        Agency Reference Number: 77644568
                                                                                                        Account Number: 250235195                 0 '
                 Jay Ainsworth                                                                          Balance: $547.50
                 9159 E 38th St
                 Tulsa, OK 74145-3433
                                                                                                                     >
                                                                             19088




We received your letter disputing ttie above-referenced account. Wefiave placed the accountin disputestatus while we gather the information needed to
respond your dispute. While we acknowledge and are currently investigating your dispute, federal law requires us to provide the following disclosures withir
five days afterour initial communication with you.
Unless you notify this office within 30 days after receiving this notice thatyou dispute the validity ofthis debt, or any portion thereof, this office will assume
this debtis valid. If you notify this office in writing within 30days from receiving this notice that you dispute the validity of this debt, or any portion thereof, thi
office will obtain verification ofthe debt or obtain a copy of a judgment and mail you a copy ofsuch judgment or verification. If you request ofthis office in
writing within 30 days afterreceiving this notice, this office will provide you with the nameand address of the original creditor, ifdifferent from the current
creditor.

Calls to or from thiscompany maybe monitored or recorded.
This communication is from a debt collector.

Sincerely,
Diversified Consultants, Inc.
PO Box 551268
Jacksonville, FL 32255-1268
866-872-8843




             Toll Free: 866-872-8843                            Hours of Operation:                                                      I Visit Us Online at:
                                                       o        Monday - Thursday; 8 AM - 11 PM EST
                                                                Friday:             8 AM - 10 PM EST
                                                                                                                                            www.dcicollect.com

                                                                Saturday;           9 AM - 4 PM EST
                                                                                                                                         f,T il
DC1\10102\237423953510                                                                                          2717\0002462\0008
Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 8 of 10




      Date; 7/11/18

      Diversified Consultants, Inc.

      PO Box 551268

      Jacksonville, FL 32255 - 1268



      Re: Accounts 121352217 & 250235195

      To Whom It May Concern:
      Iam writing this letter in response to the phone call/letter received from you on 7/16/19.
      In conformance to my rights under the Fair Debt Collection Practices Act (FDCPA), I am
      reguesting you to provide me with a validation of the debt that you talked of earlier.
      Please note, this is not a refusal to pay, rather a statement that your claim is disputed
      and validation is demanded. (15 USC 1692g Sec. 809 (b))
      I do hereby request that your office provide me with complete documentation to verify
      that Iowe the said debt and have any legal obligation to pay you.
      Please provide me with the following:

         1. Agreement with the creditor that authorizes you to collect on this alleged debt
         2. The agreement bearing my signature stating that I have agreed to assume the debt
         3. Valid copies of the debt agreement stating the amount of the debt and interest
            charges
         4. Proof that the Statute of Limitations has not expired
         5. Complete payment history on this account along with an accounting of all additional
            charges being assessed
         6. Show me that you are licensed to collect in my state; and
         7. Your license numbers and Registered Agent

      If your office fails to reply to this debt validation letter within 30 days from the date of
      your receipt, all instances related to this account must be immediately deleted and
      completely removed from my credit file. Moreover, all future attempts to collect on the
      said debt must be ceased.

      Your non-compliance with my request will also be construed as an absolute waiver of all
      claims to enforce the debt against me and your implied agreement to compensate me
      for court costs and attorney fees if Iam forced to bring this matter before ajudge.
      Thanking you.
                                               Your Signature


                                              Your Name Jav Ainsworth
Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 9 of 10




                                                 CONSULTANTS, INC.




      7/26/2019



      JAY AINSWORTH
      9159E38THST
      TULSA, OK 74145-3433




                                                         Original Creditor AT&T
                                                         Current Creditor; AT&T
                                                         Account Number; 235250195
                                                         Agency Reference Number; 77644568
                                                         Balance; $547.50

       We received your request for verification of the above-referenced account. We obtained verification from
       the creditor confirmingthat the account information we provided is accurate. Enclosed is additional
       information provided by the creditor regarding this account.

       Ifyou have any questions regarding this account, please contact our officeat 866-257-3037.

       Callsto or from this company may be monitored or recorded,

       this communication is from a debt collector.

       Sincerely,
       Diversified Consultants, Inc.
       PO Box 551268
       Jacksonville, FL 32255-1268



       Notice: See Reverse Side for Important information.




       This communication is from a debt collector.


        Toll Free; 866-257-3037              Q Monday-Thursday; 8AM-5PM EST                   Pay Your Bill Online at:
                                                      Friday; 8AM-3PM EST                     www.dcicollect.com



                                                          VALOE




                                                                                                             1
                                                                                                     rj
Case 4:19-cv-00436-CVE-JFJ Document 1 Filed in USDC ND/OK on 08/07/19 Page 10 of 10




                                                  CONSULTANTS, INC.




       7/29/2019



       JAY AINSWORTH
       9159E38THST
       TULSA, OK 74145-3433




                                                         Original Creditor: AT&T
                                                         Current Creditor: AT&T
                                                         Account Number: 352121217
                                                         Agency Reference Number: 77237269
                                                         Balance: $486.12



       We received your request for verification of the above-referenced account. We contacted the creditor to
       obtain verification and they provided the enclosed documentation in response to your request. The
       creditor has verified that the account information we provided is accurate. Customer received a credit
       adjustment of $165.00 on 9/19/18.The balance due on your account is shown above.

       Ifyou haveany questions regarding this account, please contact our office at 866-257-3037.

       Calls to or from this company may be monitored or recorded.

       This communication is from a debt collector.

       Sincerely,
       Diversified Consultants, Inc.
       PO Box 551268
       Jacksonville, FL 32255-1268



       Notice: See Reverse Side for important Information.



       This communication is from a debt collector.



        Toll Free: 866-257-3037                       Monday-Thursday: 8AM-5PM EST             Pay Your Bill Online at:
                                                      Friday: 8AM-3PM EST                     www.dcicollect.com



                                                          VAL09



                                                                                                                10
